Exhibit 99.1 Simulations Plus, Inc.NASDAQ: SLPFirst Quarter Fiscal Year 2009Conference CallJanuary 15, 2009 Introduction and Welcome •Introduction and Welcome •Agenda –First Quarter FY 2009 (1QFY09) FinancialSummary –Progress in Business Units –Strategy Going Forward –Questions and Answers With the exception of historical information, the matters discussed inthis presentation are forward looking statements that involve a numberof risks and uncertainties. The actual results of the Company coulddiffer significantly from those statements. Factors that could cause orcontribute to such differences include, but are not limited to: continuingdemand for the Company’s products; competitive factors; theCompany’s ability to finance future growth; the Company’s ability toproduce and market new products in a timely fashion; the Company’sability to continue to attract and retain skilled personnel; the Company’sability to identify, evaluate, and close suitable acquisitions; and theCompany’s ability to sustain or improve current levels of productivity.Further information on the Company’s risk factors is contained in theCompany’s quarterly and annual reports and filed with the Securitiesand Exchange Commission. Safe Harbor Statement Under thePrivate Securities Litigation Reform Actof 1QFY09 Financial Summary •Gross revenues $2.133 MM (up 7.5% from 1QFY08) –New record first quarter (first time Q1 over $2 MM) –Pharmaceutical software and services $1.430 MM (down $8,000 from 1QFY08) •In spite of $260,000 in software license renewals shifted out of Q1 either to Q4 or Q2 –Words+ subsidiary $703,000 (up 29.0% from 1QFY08) •New Say-it! SAM and Conversa products selling well •SG&A
